Name: Commission Regulation (EEC) No 1566/80 of 23 June 1980 re-establishing the levying of customs duties on textile fabrics and textile articles of a kind commonly used in machinery or plant, products of category 114 (code 1140), originating in Mexico, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 6 . 80 Official Journal of the European Communities No L 157/ 11 COMMISSION REGULATION (EEC) No 1566/80 of 23 June 1980 re-establishing the levying of customs duties on textile fabrics and textile articles of a kind commonly used in machinery or plant, products of category 114 (code 1140), originating in Mexico , to which the preferential tariff arrange ­ ments set out in Council Regulation ( EEC) No 2894/79 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation ( EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textiles products originating in developing countries and territories ('), and in parti ­ cular Article 5 thereof, Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may , for each category of products , be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 4 ( 1 ) of that Regulation provides that customs duties may be re-established at any time in respect of imports of the products in question origi ­ nating in any of the said countries and territories, once the relevant Community ceiling has been reached ; Whereas, in respect of textile fabrics and textile arti ­ cles of a kind commonly used in machinery or plant , products of category 114, the ceiling should be three tonnes ; whereas on 12 June 1980 the amounts of imports into the Community of the products in ques ­ tion , originating in Mexico , a country covered by pref ­ erential tariff arrangements , reached that ceiling ; whereas, bearing in mind the objectives of Regulation ( EEC) No 2894/79 which provides that ceilings should not be exceeded , customs duties should be re-established in respect of the products in question in relation to Mexico , HAS ADOPTED THIS REGULATION : Article I As from 27 June 1980 , customs duties , suspended in pursuance of Council Regulation ( EEC) No 2894/79 , shall be re-established in respect of the following products, imported into the Community and origi ­ nating in Mexico : Cock' Category CCT heading No NIMEXE code ( 1980 ) Description ( 1 ) ( 2 ) (  »&gt; H) 1 140 1 14 59.17 59.17-10 ; 29 ; 31 ; 39 ; 49 ; 51 ; 59 ; 71 ; 79 ; 91 ; 93 ; 95 ; 99 Textile fabrics and textile articles of a kind commonly used in machinery or plant Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 June 1980 . For the Commission Ã tienne DAVIGNON /Member of the Commission (') OJ No L 332, 27 . 12 . 1979 , p. I.